DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the 101 rejection in light of the claim amendments have been fully considered and are persuasive. The 101 rejection has been withdrawn. 
Applicant’s arguments regarding the 103 rejections have been fully considered but are moot in light of a new rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. USPAT 8,364,519 in view of Zhu et al. USPAT 9,672,085 further in view of Alikhan et al. US 2015/0339604 [herein Ali]. 
Regarding claims 1, 8, and 15, Basu teaches “a method of triggering a prioritized alert and provisioning an action, the method executed by at least one hardware processor, the method comprising” (abstract “A method of determining a set of future actions includes providing an interface to a user, the interface including an adjustable element associated with a future value of an influencer. The influencer is associated with an action.”): 
“receiving historical data associated with a set of projects, the historical data spanning multiple consecutive time periods” (col. 6 ¶1 “In particular, the influencer values or categories can be projected based on known factors and prior history. For example, if call volume or hold time are considered influencer of customer satisfaction in a call center, it may be projected, based on past experience, that call volume and hold time increase during holiday seasons” which shows using historical data and multiple time periods (holiday season, regular season, etc.)); 
“generating a hierarchical data structure comprising occurrences of performance factors in the historical data” (col. 7 last full ¶ “A user may configure the system, establishing, for example, a period over which projects are to be made, and other parameters associated with the system. In addition, embodiments of the system can assist with ranking a set of influencers based on their contribution to a particular performance indicator. A small change in a high ranking influencer may have a greater effect on a performance indicator than a large change in a low ranking influencer. Such a ranking can be used to perform root cause analysis.” wherein ranking is generating a hierarchical structure (rank implies order/importance)); 
The teachings of Basu have been addressed above. Zhu teaches “based on the hierarchical data structure, deriving Bayesian scores associated with the performance factors, the Bayesian scores representing likelihood of the performance factors occurring in a given project” (Zhu col. 12 ¶2 “The Bayesian inference may be used to estimate the probability on whether a current path may lead to a known fault” and “Given the topology of a Bayesian network and the probability distribution values at some of the nodes, the probability distribution values of other nodes may be deducted. This may be referred to as inference in a Bayesian network. For the fault diagnosis module 102, P(path.sub.i, G.sub.s, G.sub.d) may be used to represent the probability of a path; triggering a fault given the information from substitution graph G.sub.s (i.e., the substitution graph 109) and detection graph G.sub.d (i.e., the detection graph 112)” wherein the performance factors are an anomaly and therefore the probability is that of an anomaly occuring) 
“ranking the performance factors based on the Bayesian scores” (col. 12 last ¶ into col. 31 ¶1 “For example, as discussed above, key metrics and events may be ranked based on their impact on detecting a particular fault. Even if a fault pattern cannot be matched, the key metric and/or event with the highest rank with respect to individual faults may have been detected. In this case, it may be likely that an unknown fault may be triggered”)
“based on the ranking, automatically triggering an alert and an action” (col. 13 ¶ 1 “Based on Equation (7), an alert for a potential fault may be raised if P(f.sub.u|N.sub.1, N.sub.2, . . . , N.sub.m) is higher than a threshold”) “the action mitigating future occurrence of a performance factor of the performance factors” (previous citation, “an alert for a potential fault may be raised” where by raising an alert one can prevent a fault i.e. mitigate a future occurrence of a performance factor)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Basu with that of Zhu since a combination of known methods would yield predictable results. As shown in Zhu, it is known to rank performance factors based off an expected outcome. Thus by combining this with the teachings of Basu, one would have better alert generation and analysis. 
Both however do not explicitly teach the hierarchical structure. Ali however teaches “wherein the hierarchical data structure includes a tree-based taxonomy, wherein observations at a lower level in a hierarchy are also treatable as observations at a higher level in the tree-based taxonomy” ([0052] “a hierarchical tree structure for each functional area may be used, where the deeper one goes from the root-node in any given tree, the more specialized and granular the description of the risk factor. An example risk factor hierarchy is shown in FIG. 5 for the “Sales” functional area for the taxonomy shown in FIG. 4. FIG. 5 is an example of a hierarchical performance factor taxonomy tree, where an observation is recorded at the node “Retention”. The nodes outlined in bold indicate a specific path of the risk taxonomy tree”)
“wherein the at least one hardware processor dynamically learns features governing generative process of the given project over time” ([0076] “The system consists of a 1) data layer 200, for sourcing and organizing information on the risk factors, deal descriptors, conditional impacts, and mitigations, 2) an analytics layer 202, to learn patterns of performance from historical initiatives and apply the learned patterns to predict risks that may arise in new initiatives and their expected impacts,”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Zhu with that of Ali since a combination of known methods would yield predictable results. As shown in Ali, it is known and useful to have a tree taxonomy in order to asses risk factors along with learning correlations. By using these techniques and combining them with Basu and Zhu, one would have a more robust performance analyzer/risk mitigator.  
Independent claims 8 and 15 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, the claims are subject to the same rejection. The difference in embodiment, including a computer-readable medium and system comprising hardware is taught by Basu fig. 1 which shows all of these components. 
Regarding claims 2, 9, and 17, the Basu, Zhu, and Ali references have been addressed above. Zhu further teaches “further comprising receiving expert knowledge associated with the occurrences of performance factors and combining the hierarchical data structure and the expert knowledge, wherein the deriving uses the combined hierarchical data structure and expert knowledge in deriving the Bayesian scores” (Zhu col. 1 ¶2 “Recovery from such failures, violations, or unexpected responses can include, for example, rebooting a system, or further expert analysis if rebooting is insufficient. For example, in order to determine the cause of a failure, an expert may need to manually evaluate a series of events to track down the cause of the failure.”)
Regarding claims 5 and 12, the Basu, Zhu, and Ali references have been addressed above. Zhu further teaches “wherein the Bayesian scores represent likelihood of the performance factors persisting in the given project and likelihood of the performance factors emerging in the given project” (Zhu col. 12 ¶2 “The Bayesian inference may be used to estimate the probability on whether a current path may lead to a known fault” wherein an anomaly would additionally persist if occurring).
Regarding claims 6 and 13, the Basu, Zhu, and Ali references have been addressed above. Zhu further teaches “wherein the ranking comprises weighted ranking considering the likelihood of the performance factors persisting in the given project and the likelihood of the performance factors emerging in the given project” (col. 10 last ¶ “Referring to FIG. 7, the affinity value U.sub.e may be calculated as the percentage of an event occurrence with a particular fault. The affinity value U.sub.e may be high when an event shows up on the path of a fault. The weight value W.sub.e may be calculated as the reciprocal of the number of paths a metric or event is on. In the example of FIG. 6, weight(e.sub.2)=⅓, as event e.sub.2 shows up on three paths.”)
Regarding claims 7, 14, and 16, the Basu, Zhu, and Ali references have been addressed above. Basu further teaches “wherein the action comprises automatically starting an application on a user device” (abstract “A method of determining a set of future actions includes providing an interface to a user” wherein providing an interface is starting an application).
Regarding claim 20, the Basu, Zhu, and Ali references have been addressed above. Claim 20 is a composite of dependent claims 5/6 and/or 12/13. Thus the rejections of both claims apply to claim 20.
Claims 3-4, 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. USPAT 8,364,519 in view of Zhu et al. USPAT 9,672,085 further in view of Alikhan et al. US 2015/0339604 [herein Ali] and Ma, Zhanyu. "Bayesian estimation of the Dirichlet distribution with expectation propagation.".
Regarding claims 3, 10, and 18, the Basu, Zhu, and Ali references have been addressed above. The references do not explicitly teach the claim limitations. Ma however teaches “wherein the deriving comprises modeling a Bayesian average based on a Gaussian prior model” (Ma pg. 2 ¶1 “To describe the correlation properly, in this paper, we assume that the joint prior distribution of all the parameters is multivariate Gaussian. By the principles of expectation propagation [1], we update each factor multivariate Gaussian distribution with the message from a observed data. T”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu, Zhu, and Ali with that of Ma since a combination of known methods would yield predictable results. Gaussian modeling is known in the art and in statistics as a useful function to approximate data and thus would operate in a known and predictable manner with the above references in order to derive inferred data.
Regarding claims 4, 11, and 19, the Basu, Zhu, Ali, and Ma references have been addressed above. Ma further teaches “wherein the deriving comprises modeling a Bayesian average based on a Dirichlet prior” (Ma abstract “To this end, we approximate the distribution of the parameters in the Dirichlet distribution by a multivariate Gaussian distribution, based on the expectation propagation (EP) framework”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Zhu with that of Ma for the same reasons as described in claims 3, 10, and 18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/            Primary Examiner, Art Unit 2124